        4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 1 of 11 - Page ID # 322




                              UNITE'.D STAT~S DISTRICT c.ovRT
                        - - ------------------=-----
                                        for +~ e. D; ~ tc i c. t of Ne b , ~ s\<. ~
         <
    1-:::C:
    n::: (./)
    => <
  Um
    Oc.:-:                                                                        C<'.\Se no,.; : Li .' Ii lR 3071-f- o I
0 ,-Lw
wu =-                   1--                                                                         4 '. I 8CR ?,0o 5 -   O \
_ lc:::LL       en
- ._ o          N       l.J.._
l1.. (./) I-
    0   ~
                z
                ::::>
                "7
                        0
                        LLl
                        0
                                    v.                                        1
                                                                                  Jvd9e · Jo'hV\ M. G-€rfc>,.,d
                ~       LJ_
                        u....
                c'-1    0

                 UN"J:. TEO STA. T~S OF AM~RJ:(.,A                                                ECt~~~ED
                                    Oef eh J l\nt                                                 JUN 2 9 2020
                                                                                                    CLERK
                                                                                            U.S. OIST~ICT COURT
                                          MOTION                      FOR   REL-(AS£
                                              Of                       PRoPERT'l

                                   Now C.oP\e5, TAY\..O R MICH Af L wr Ls o N                                      1

                                 (he-re,.-io.,~~~,) f(o...~"'~·,ff, s+o-.t~vij t~e. ~cl\o J:i\j:
                                   \ ) 0 n De ceM b r 2 \, '2. 0 \ 7 1 8 2 ~ te wt s o f
                                        P\ o.;_.J·Jfs fr fe,ty vJ re e.tv ;re 1 by 4-\,, ~
                                        Fe \ucJ Bv,e.tl\J           Jr~"~     ~;j,,J;,11'\ e V\d      W(l,ie,

                                        ?IQ..c.ed t ~ £v'ider1le ( 5 ~<l E ~~-,'b:~A} ,
                                  2)    Th~ l=i1t Y\,V)t'\\,q_r toe-the p,ope-rty se,i-z.,~J
                                        is', 2t>6N - OM ~22'238Lt,                      fJ\.V\J   1.&tN- SL-2Bo6Y15;
                                  3.J    PJc).1n+itf, ref-vrv'led            "FeJH~I       B\irU-.V     er
                                                                                                             11
                                        Tt1-vts~;g      ~:11H   Wo.~"<tr c{ Ov,h1ers'1,r    I)~   Prc rQdy
                                        ~OC-V'V\ 't>   y\
                                                            1   Febrv~"/ 2 S        1   2 0?,, 0    1
4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 2 of 11 - Page ID # 323




                        St~-\-~V\ 5 : ·'I. Jo ,\ c t              w "~" e   M    't   r ij\i   h1
                        4-; \- \e        r   ~ 0 t -e ·~~ ~ ; \-\'\(l 1'<or~A-y' 1 l~ e.~ £ '¥h~ ~~.\ ~);
                                                            \I\


                Y,) Pl c.i..\-; ff ;s re \;,T si. ;.'.I •"' ~ e.r\ I.: i' \-. ',
                        /~N NS , WILSON 1 (M ther) 3'203 L\j\.Jf . +Q,-.
                     St. ( ho..~ \ < s , ty\ 6 b ~ 3 o , ('3 l l.f) Cf '1.1. • L.j &o 3·, ~
                5",) P\o..i " \-~\{ 1-(.~ ~~ t H1 ~ t th;~ pr t~r+y
                        t'\Ot       b~ Jestr oye-d,(~ ~ E1\-t~b :\-()#




                  I, TAYLO~ MT CHA £L WlLSO'N'                                        °'-Sk
        t~;5 \.-\o"o C\. \,le( rt ·h~ \SSve o-~ o,c\e,
        re Ieo- ~ \"'~ "'\ \ ? r per\- y s e ~ z. -L I +o '. A NN S, WI. LS N1
        32Dg L;J~t~oot Or ~v ~) St. l.h",\~s \vto b33a\,                     j



        IA. vl d o.. y o+he
                  tr\               re Ii et d -e,e ~ ~cl j vs -\ ~ V\ J t °'- ~ -r .
                                     f




                                               (1- .)
                                        4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 3 of 11 - Page ID # 324
                                                                                                                                                                                     I
                                                                                                                                                                                    ti
            A        8              C               0                      E                                                         F                                         G



                                                                                                                                                                          Holding
     1    Item# Type .       Collected On      Barcode      Acquistion Event               Description                                                                    Office
                                                             (U) Evidence from Furnas      (U) One black sleep ing bag in black bag and one black backpack with green
     2   1884   General     1/12/201817:00     E5918429     County Sheriff's Office        sleeping bag                                                                   OM
                                                             (U) Evidence from Furnas
     3   1883   General     1/12/2018 17:00    E5918428     County Sheriff's Office        (U) 3M respirator mask with two pink 2091 filters                              OM
                                                             (U) Evidence from Furnas
 • 1882         General     1/12/2018 17:00    E5918427     County Sheriff's Office        (U) green fixed bla.de knife in black sheath                                   OM
                                                            (U) Evidence from Furnas
 5       1881   General     1/12/201817:00     E5918426     County Sheriff's Office        (U) tape measure and hammer                                                    OM
                                                            (U) Evidence from Furnas
 , 1880         General     1/12/2018 17:00    E5918425     County Sheriff's Office        {U) One pair of scissors, clippers and tin-snips                               OM
                                                            (U) Evidence from Furnas
 7       1879   General     1/12/2018 17:00    E5918424     County Sheriff's Office        (U) National Socialist Movement cards and Nevada State Map                     OM
                                                            (U) Evidence from Furnas       (U) One box of 50 rounds of .38 ammunition, four loaded speedloaders with
 • 1878         Firearms    1/12/2018 17 :00   E5918423     County Sheriff's Office        approximately 24 rounds of .38 and one spent casing                            OM
                                                            (U) Evidence from Furnas
 9       1877   Firearms     1/12/2018 1:00    E5918422     County Sheriff's Office        (U) One Smith and Wesson .38 Special handgun with black holster                OM
                                                            (U) Evidence Collection from
 10      1B75   Firearms    12/ 21/2017 9:30   E6058537    Taylor M. Wilson                (U) One {1) small container of suspected gun powder                            SL
                                                            (U) Evidence Collection from
111873          Firearms   12/21/2017 16:45    E6058495     Mike Wilson                    (U) One (1) Springfield Hawkin Muzzle Loader; S/N : 237584                     SL
                                                           (U) Evidence Collection from
12       1872   Firearms   12/21/2017 16:45    E6058494    Mike Wilson                     (U) One (1) Scope; strap;bi -pod from S/N: 8A314639                            SL
                                                           (U) Evidence Collection from
13       1871   Firearms   12/21/2017 16:45    E6058493    Mike Wilson                     (U) One (1) Mossberg 30-06; Model: Trophy Hunter; S/N : 8A314639               SL
                                                           (U) Evidence Collection from
14       1870   Firearms   12/21/2017 16:45    E6058492    Mike Wilson                     (U) One (1) Mauser; Model : C96; S/N: 39699                                    SL
                                                           (U) Evidence Collecti on from
15       1869   Firearms   12/21/2017 16:45    E6058491    Mike Wilson                     (U) One {1) Walther 9mm pistol; Model : P38; S/N : 082924                      SL
                                                           (U) Evidence Collection from
1,       1B68   Firearms   12/21/2017 16:45    E6058490    Mike Wilson                     (U) One (1) lntratec pistol;_Model : TECDC9;_S/N: DO83496                      SL   -
                                                           (U) Evidence Collection from
11       1B67   Firearms   12/21/2017 16:45    E6058489    Mike Wilson                     (U) One (1) barrel extension from S/N : DO83496                                SL
                                                          (U) Evidence Collection from
18       1866   Firearms   12/21/2017 16:45    E6058488   Mike Wilson                      (U) One (1) Beeman scope from S/N: 70188276                                    SL
                                                          (U) Evidence Collection from
19       1B65   Firearms   12/21/2017 16:45    E6058487   Mike Wilson                      (U) One (1) Marlin; Model : Glenfield 75; S/N: 70188276                        SL
                                                          (U) Evidence Collection from
20       1B64   Firearms   12/21/2017 16:45    E6058486   Mike Wilson                      (U) One (1) Winchester shotgun; Model: 97 S/N: 401554                          SL
                                                          {U) Evidence Collection from     (U) One (1) Pioneer Arms Corp .; Model : PPS43-C; S/N: MA-16438 with one (1)
21       1B63   Firearms   12/21/2017 16:45    E6058485   Mike Wilson                      magazine                                                                       SL
                                                          (U) Evidence Collection from
22       1862   Firearms   12/21/2017 16:45    E6058484   Mike Wi lson                     (U) One (1) CMMG; Model: MOD4 SA; S/N: A-6663                                  SL
                                      4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 4 of 11 - Page ID # 325

          A
                   •              C                0
                                                       (U) Evidence
                                                                            E
                                                                         Collection from
                                                                                                                                       F                                        G



 u 1861        Firearms    12/21/2017 16:45   E6058483 Mike Wilson                          (U) One (1) Waffen Werks; Model: AK74; S/N: WW11417                            SL
                                                       (U) Evidence      Collection from
 2,   1860     Firearms    12/21/2017 16:45   E6058482 Mike Wilson                          (U) One (1) Ruger; Model: 10/22; S/N: 356-41240                                SL
                                                       (U) Evidence      Collection from
 25   1859     Firearms    12/21/2017 16:45   E6058481 Mike Wilson                          (U) One (1) Redhead scope; one (1) Firefield light attached to S/N: 8806444    SL
                                                       (U) Evidence      Collection from
 26   1858    Firearms    12/21/2017 16:45    E6058480 Mike Wilson                         (U) One (1) CZ Scorpion EVO 351; S/N: 8806444                                   SL
                                                        (U) Evidence Collection from
 27   1857    Firearms    12/21/2017 16:45    E6058479 Mike Wilson                         (U) One (1) Remington shotgun; Model: 11-87 Super Magnum; 5/N: SM034765         SL
                                                        (U) Evidence Collection from
 28   1B56    Firearms    12/21/2017 16:45    E6058478 Mike Wilson                         (U) One (1) Auto Ordnance pistol; Model: 1911Al U.S. Army; S/N: AOA1308!l       SL
                                                        (U) Evidence Collection from
 29   1855    Firearms    12/21/2017 16:45    E6058477 Mike Wilson                         (U) One (1) Glock pistol; Model: 19; 5/N :PYZ566                                SL
                                                       (U) Evidence Collection from
 30   1854    Firearms    12/21/2017 16:45    E6058476 Mike Wilson                         (U) One (1) A8A body armor; 5/N: 06147488                                       SL
                                                       (U) Evidence Collection from
 31   1853    Firearms    12/21/2017 16:45    E6058475 Mike Wilson                         (U) Twelve (12) magazines                                                       SL
                                                       (U) Evidence Collection from
 32   1852    Fi rearms   12/21/2017 16:45    E6058474 Mike Wilson                         (U) Eight (8) rounds of 9mm ammunition from magazine in holster (1851)          SL
                                                       (U) Evidence Collecti on from
 33   1851    Firearms    12/21/2017 16:45    E6058473 Mike Wilson                         (U) One (1) black leather holster with nylon strap; One (1) magazine       !'   SL
                                                       (U) Evidence Collection from
 3<   1850    Firearms    12/21/2017 16:45    E6058472 Mike Wilson                         (U) One (1) wooden gun stock                                                    SL
                                                       (U) Evidence Collection from
 35   1849    Firearms    12/21/2017 16:45    E6058471     Mike Wilson                     (U) Fifty (50) rounds of 7 .62 in plastic bag                                   SL
                                                           (U) Evidence Collection from
36    1848    Firearms    12/21/2017 16:45    E6058470 Mike Wilson                         (U) Thirty-five (35) rounds of 7 .62                                            SL
                                                       (U) Evidence Collection from
37    1847    Firearms    12/21/201716:45     E6058469      Mike Wilson                    (U) One (1) silver in color 80% AR-15 lower receiver in jig                     SL
                                                            (U) Evidence Collection from
38    1846    Firearms    12/21/2017 16:4S    E6058468      Mike Wilson                    (U) Six (6) rounds of 12g ammunition                                            SL
                                                            (U) Evidence Collection from
39    1845    Firearms    12/21/2017 16:45    E6058467      Mike Wilson                    (U) One (1) black lntatec gun box                                               SL
                                                            (U) Evidence Collection from
40    1844    Firearms    12/21/2017 16:45    E6058466      Mike Wilson ·                  {U) Twenty-seven (27) rounds of 9mm ammunition                                  SL
                                                           (U) Evidence Collection from
'1    1843    Firearms    12/21/2017 16:45    E6058465     Mike Wilson                     (U) One (1) black Glock gun box with firearm parts inside                       SL
                                                           (U) Evidence Collection from
42    1842'   Firearms    12/21/2017 16:45    E6058464     Mike Wilson                     (U) One (1) black Auto Ordnance gun box; Four (4) 1911 style magazines          SL
                                                           (U) Evidence Collection from
'3    1841    Firearms    12/21/2017 16:45    E6058463 ·   Mike Wilson                     (U) Twenty-eight (28) rounds of .45 ACP                                         SL
                                                           (U) Evidence Collection from
44    1840    Firearms    12/21/2017 16:45    E6058462     Mi ke Wilson                    (U) One (1) black "Protector Series" Plan o gun box                             SL
                                                           (U) Evidence Collection from
45    1839    Firearms    12/21/2017 16:45    E6058461     Mike Wilson                     (U) Thirty (30) rounds of 7.63 Mouser ammunition; four (4) loading clips        SL
                                    4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 5 of 11 - Page ID # 326

         A
                  '             C               0                      E

                                                       (U) Evidence Collection   from
                                                                                                                                   F                                                G



 46   1838    General    12/21/2017 9:30   -E6058460   Taylor M. Wilson                  (U) One (1) Easton brand baseball ba_t bag; empty first aid kit, face mask            SL
                                                       (U) Evidence Collection   from
 47   1837   General    12/21/2017 9:30    E6058459    Taylor M. Wilson                 (U) Water purification tablets and first aid kit                                       SL
                                                       (U) Evidence Collection   from
 ., 1836     General    12/21/2017 9:30    E6058458    Taylor M. Wilson                 (U) Four (4) medical dressings and four (4) lip balms                                  SL
                                                       (U) Evidence Collection   from
 49   1835   Firearms   12/21/2017 9:30    E6058457    Taylor M. Wilson                 (U) Holsters; nylon/canvas bag                                                         SL
                                                                                        (U) Ammunition and Magazines: (292) 9mm; (31) 12g 00 buck; (210) 5.45x39;
                                                    (U) Evidence Collection from        (480) .223; (49) 30-06; (51) 7.63; (84) .38 special; (189) .45 ACP; (112) .22; (5) 30-
 so   1834   Firearms   12/21/2017 9:30    E6058456 Taylor M. Wilson                    06 casings; (1) .38 special casir:ig; (19) magazines                                   SL
                                                    (U) Evidence Collection from        (U) Twenty-nine (29) rounds of .380; Six (6) .380 casings; Three (3) rounds of
----
·s1   1833   Firearms   12/21/2017 9:30    E6058455 Taylor M. Wilson                    9mm; One (1) 9mm casings; One round of .45; one (1,i3Tastic box                        SL
                                                                                        (U) Can containing: (113) .45 ACP casings; (6) .40 S&W; (1) .380; (3) 7.63
                                                                                        Mouser; (1) 9mm; (1) round     of  .380 ammunition; (1) round of 9mm
                                                    (U) Evidence Collection from        ammunition; (1) bag o((l0O) Remington .45 230 grain bullets; (1) bag of (100)
52    1832   Firearms   12/21/2017 9:30    E6058454 Taylor M. Wilson                    .45 ACP brass casings; (1) unknown bullet                                              SL
                                                    (U) Evidence Collection from        (U) Powder scale; reloading press; (323) 9mm brass casings; (4) rounds of 9mm
53    1831   Firearms   12/21/2017 9:30    E6058453 Taylor M. Wilson                    ammunition                                                                             SL
                                                    (U) Evidence Collection from
"1B30        General    12/21/2017 9:30    E6058452 Taylor M. Wilson                    (U) One (1) gas mask with case                                                        SL
                                                                                        (U) One (1) 12g shot shell; Ninety-nine (99) rounds of 9mm; Two (2) rounds of
                                                    (U) Evidence Collection from        9mmb; Nineteen (19) rounds of .410; Fiver (5) rounds of 5.45x39; One (1) AK
s5    1B29   Firearms   12/21/2017 9:30    E6058451 Taylor M. Wilson                    style magazine; One (1) .22 cal magazine                                              SL

                                                                                        (U) Rifle scope; empty ammunition boxes; reloading dies, reloading powder
                                                                                        dispenser; (500) 30 cal projectiles; (140) 30-06 casings; (170) .223 casings; (8)
                                                                                        .40 casings; (21) .357 mag casings; (5) 7.62x39 casings; (2) unknown casings;
                                                       (U) Evidence Collection from     (28) 44 casings; (257) 38 special casings; (9) .45 casings; (96) 9mm casings;
56    1828   Firearms   12/21/2017 9:30    E6058450 Taylor M. Wilson                    (282) .223 projectiles; (1) .22 round ; (1) 38 special round; (2) .223 rounds         SL
                                                    (U) Evidence Collection from
57    1827   Firearms   12/21/2017 9:30    E6058449 Taylor M . Wilson                   (U) One (1) scope; reloading equipment; One (1) laser sight                           SL
                                                    (U) Evidence Collection from
58    1826   Firearms   12/21/2017 9:30    E6058448 Taylor M. Wilson                    (U) One (1) pressure plate {inert)                                                    SL
                                                    (U) Evidence Collection from        (U) One (1) rifle upper receiver; One (1) sling; One (1) priming tool; One (1)
59    1825   Firearms   12/21/2017 9:30    E6058447 Taylor M. Wilson                    optic cover; She ll casings: (5) .308; (2) .223; (2) .45; (2) 9mm                     SL
                                                    (U) Evidence Collection from
60    1B24   Firearms   12/21/2017 9:30    E6058446 Taylor M. Wilson                    (U) One (1) tub containing four (4) containers of gun powder                          SL
                                                                                        (U) Two (2) boxes of shot shell primers; Three (3) boxes of small pistol primers;
                                                                                        Five (5) boxes of large pistol primers; Five (5) large rifle primers; Two (2) boxes
                                                    (U) Evidence Collection from        small rifle primers; Two (2) primers for 5.56; One hundred-ten (110) of 1110
61    1823   Firearms   12/21/2017 9:30    E6058445 Taylor M. Wilson                    percussion caps                                                                       SL
                                                    (U) Evidence Collection from
62    1822   General    12/21/2017 9:30    E6058444 Taylor M . Wilson                   (U) Paperwork and notebooks                                                           SL
                                                    (U) Evidence Collection from
63    1821   General    12/21/2017 9:30    E6058443 Taylor M . Wilson                   {U) One {1) handmade shield                                                           SL
                                        4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 6 of 11 - Page ID # 327

            A                      C               0                    E                                                         F                                            G
                      '                                  (U) Evidence Collection from
 64   1820      General     12/21/2017 9:30    E6058442 Taylor M. Wilson                (U) One (1) charger                                                               SL
                                                        (U) Evidence Collection from
 6S   1819      Firearms    12/21/2017 9:30    E6058441 Tayl or M. Wilson               (U) One (1) metal case with 840 rounds of 5.45x39 ammunition                SL .
                                                                                        (U) One (1) AR-15 magazine; Two (2) 9mm magazine; One (1) .22 magazine; One
                                                         (U) Evidence Collection from   (1) 12g shotgun shell; Nineteen (19) round of .22; Sixteen (16) rounds of 9mm;
 66   1B18      Firearms    12/21/2017 9:30   E6058440 Taylor M. Wilson                 thirteen (13) rounds of .223                                                      SL
                                                       (U) Evidence Collection from
 67   1817      Firearms    12/21/2017 9:30   E6058439 Taylor M. Wilson                 (U) One (1) wooden gun stock with leather strap                                   SL
                                                       (U) Evidence Collection from     (U) Three (3) AR-15 magazines in a camouflage pouch; Eighty-four (84) rounds
 6a   1B16      Firearms    12/21/2017 9:30   E6058438 Taylor M. Wilson                 of .223 ammunition                                                                SL
                                                       (L!) Evidence Collection from
----
 69   1815      Firearms    12/21/2017 9:30   E6058437 Taylor M . Wilson                (U) Sixteen (16) rounds of .223 ammunition                                        SL
                                                                                        (U) Weapon sight; AR-15 magazine; Shotgun magazine spring; empty
                                                       (U) Evidence Collection from     ammunition and magazine packaging; One (1) 7.63 casing; Seven (7) .223
10    1B14      Firearms    12/21/2017 9:30   E6058436 Taylor M. Wilson                 casings                                                                           SL
                                                       (U) Evidence Colle ction from
11    1B13      Firearms    12/21/2017 9:30   E6058435 Taylor M. Wilson                 (U) Two (2) 50 round boxes of 9mm found inside Item# 10                           SL
                                                       (U) Evidence Col lection from
12    1812      Firearms    12/21/2017 9:30   E6058434 Taylor M. Wilson                 (U) One (1) ammo container                                                        SL
                                                       (U) Evidence Collection from                                                                                '
73    1811      General     12/21/2017 9:30   E6058433 Taylor M. Wilson                 (U) One (1) "Alt-Right" flag                                                      SL
                                                       (U) Evidence Collection from
74    1810      Firearms    12/21/2017 9:30   E6058432 Taylor M . Wilson                (U) Gun cleaning kit; Glock loading tool; tactical light; gun accessory           SL
                                                       (U) Evidence Collection from
75    189       Firearms    12/21/2017 9:30   E6058431 Taylor M. Wilson                 (U) One (1) drum magazine in pouch                                                SL
                                                       (U) Evidence Collection from
76    188       Firearms   12/21/2017 9:30    E6058430 Taylor M . Wilson                (U} Eight (8) AR-15 magazines; (106} rounds of .223 ammunition                    SL
                                                       (U) Evidence Collection from
11    1B7       Firearms    12/21/2017 9:30 · E6058429 Taylor M . Wil son               (U) One (1) ta ctical vest                                                        SL
                                                       (U) Evidence Collection from
7B    186       General     12/21/2017 9:30   E6058428 Taylor M . Wilson                (U) Handwritten list                                                              SL
                                                       (U) Evidence Collection from
1,    1B5       Firearms    12/21/2017 9:30   E6058427 Taylor M . Wilson                (U) Nine (9) rounds of .22; One (1) round of .45 ACP; One (1) round of 9mm        SL
                                                       (U) Evidence Collection from
BO    1B4       General     12/21/2017 9:30   E6058426 Taylor M. Wilson                 (U) Green spiral notebook with hand written notes and Receipts                    SL
                                                       (U) Evidence Collection from     (U) One (1) Office Max legal pad; Two (2) leaflets; One (1) Missouri Militia
Bl    1B3       Genera l    12/21/2017 9:30   E6058425 Taylor M . Wilson                paperwork; One (1) M16 operators manual                                           SL
                                                       (U) Cell phone evidence seized
                                                       subject to arrest by Furnas      (U) Black with silver trim (previously described as blue) Samsung Galaxy Note 5
                                                       County, Nebraska Sheriff's       ce lll phone, cellular telephone number (636) 699-5096 seized from Taylor M.
8l    1B1       Digital    10/24/2017 15:22 E5916524 Office.                            Wilson subsequent to arrest.                                                      OM
             4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 7 of 11 - Page ID # 328
FD-1119 (6-19-2015)



                       FEDERAL
                             I
                               BUREAU OF INVESTIGATION
                       WAIVE~ OF OWNERSHIP OF PROPERTY

                      On l2/2 l / 2017           , the Federal Bureau of Investigation (FBI) seized or otherwise acquired
                                [Date]   1




    See Attached Spreadsheet                                                                                       fro
                               .
                                         1

                                         [Description, model, serial number of property]    w:fhovt r~covrseJf      ~~tJ/4\
                               (-r.Jo ~(;)t w°'ivefV\y n\krsl•Ltk                       tn+exes+          +h.fl ?roper-l-y)
                                                                                                                     L-. z S•l02(j
    TaylorMichaelWilson                                                          <:><              ~\I\
                                         1
                                   [Name htle and address ofprgperty owner or contributor]

   I understand that the Code of Federal Regulations (C.F.R.) requires that the FBI inform me that I have the
   opportunity to claim this property. See 41 C.F.R. Section 128-48.102-1. I understand that ifI do not claim this
   property within 30 days of si~g    I
                                        this• form, the title to the property will vest in the United States Government.
   I understand that if I want to claim the property, I must submit a written, sworn statement of my interest in the
   property along with any docume~tary ~vidence within 30 days of the date of signing this form. See 41 C.F.R.
   Section 128-48.503. Claims must be submitted to:

                      St. Louis FBI    I
                      PS Haug- Phone:# 314-589-2517
                      2222 Market Street
                      St. Louis, MO 63103
                             [Field office contact name, address, and telephone number]

                      I hereby knowibgty and voluntarily waive any right, title, and interest in the property
                      and agree not t6 contest the vesting of title in the United States Government.
                                         I
   I unconditionally release and hol9 harmless the FBI, its officers, employees, and agents, from any and all claims,
   demands, damages, causes of act~ons, or suits, of whatever kind and description, and wheresoever situated, that
   might now exist or hereafter existI by reason of or growing out of or affecting, directly or indirectly, the seizure or
   waiver of ownership interest in the described property.
                                         I
                      Name:              I
                      Address:

                      Telephone:         .,_
                                          I _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                      Date of Birth:     _I  I   _ _ _ _ _ __



                      Signature:

                      Date :


                      Witness:

                      Signature:

                      Title:

                      Date :


                                                                                        B
      4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 8 of 11 - Page ID # 329



FBI St. Louis
Attn: Haug/Forfeiture
2222 Market Street
St. Louis, MO 63103
Re: File No. 266N-OM-2223384, 266N-SL-2806425
Dear Craig Severson [
       Per 41 C.F.R l Section 128-48.503, I Taylor Michael Wilson
DO NOT waive owners~ip of the property seized from my residence
at 210 Reservoir, St. Charles MO on Dec. 21 2017. Collected from
Michael David Wilso~ on Dec. 21 2017 or seized from my person in
                             I
Furnas County Nebraska on Oct. 21 2017.
                             I



Furthermore such it km s listed in the below attachment(s) should be
released to: Ann S. I Wilson
             3208 Lightfoot Dr.
             St. Ch~rles, MO 63301
                    Phone# (314) 922-4603




                                                     Sincerely,
                                                     Taylor Michael Wilson
                                                     47217-044
                                                     FCI Berlin
                                                     P.O. Box 9000
                                                     Berlin, NH 03570
                                               Withovf-or • ,.
                                                       f ~v~~c.e   -   w,•u_
                                                                          J''lovt   f'e.c:ou\l'se )


~ ~,tachmen t   ( s) :
                                             -r~~-~
["t, Spreadsheet         List of Items
~ Waiver of Owners1 ip of Property Form (REFUSED) - Received on 02/25/20




CC: Ann S. Wilson
    File
4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 9 of 11 - Page ID # 330




      Jv"'e 17 2020      I




    Dear      Clerk      I

               flea.S e. f;v\J          e.hc.fos~c\ (?.')       two
    rY\of ·t>\"('S)    t~r-     Re.\et'1'-~e     f' P op ,~y
    +o be .f;l~J        th;· l-\i.l'r'\ :-e,...\,)~ Lovrl,
                              1V\


    P\ eo-.se r ~ tvrV' ( I l <:JV\e copy                +; \
                                                    ~d °'V\ j
    +,wie s+o..~p~J -l-o Plo..,V\~;ft l' st~c\ b~\ow.
    T~o..n \< yov v~-ry M vt:.h.
                                               Re.sF¼+v \ 1 S\)'bM,Hect
                        ED              13 1, -r~Udl/4'4,,:
          JUN 2 9 2020                     -v
                                               IA, LOR MIC.l-\7>,.~L. VTLSOtJ'11217-o 4Li
               CLERK
      U.S. DISTRICT COURT                      ~CI Ber\ jV\
                                               PD Box 9000
                                               Be.r I~"" I t\l \-1 o3 S7 o
    Ta."{\or f""lic.~o-.e..\4:18-cr-03005-JMG-CRZ
                              Wtl°::>ON                                                                  Doc # 49 Filed: 06/29/20 Page 10 of 11 - Page ID # 331
     'f761.17-oy4. Al
    Fe..cl.e.ra..l c.orre..c..4,'cr-lo,\ L'..,,s--\-H-.., .,j.,' "'                                                                                                                                                                                                                               USA' ,J:OHE        Ef.   Li'

    f',o · ~o )(. ~ ooo
                                                                                                                                                                                                                                                                                    FOREVER
                                                                0                                                                                                                                                                                                                                       ',',·',,,I
                                                                                                                                   7016 1970 0000 4032 6051
    6ex\:N, "-le.w             Ho.,..,.,f'.>h1' re css10




                                                          11:1no~ 1~1:11s1a ·s·n
                                                                          )U::l31::l

                                                                    0202 6 g Nnr

                                                      03J\1303~                                                                                                                                                                                                                   ...,FOREVER
                                                                                                                                                                                                                                                                                                 u,:-,:.,   i:._p[   F




                                                                                                                                              DeN tse.           M. Luc:..'-'-s C. \e.d-<.                                                                                          FOREVER , USA           FOREVFR        US
                                                                                                                                                                                                    I
            ,,                                                                  I,                                                            C. \e...r\L   of   .\--l..,e... Co...ir-t
                                                                                                                                                                                                                                                                                   ~oo~~o••••••f•''''




                        LEG-AL                   \'ll\AI.               L -                                                                    t:H ~ \ r k-\- C.O u rt- for N €..\,<-a.":> ~
                                                                                                                                                11 \ So..i.\-i. Ii \-l.._ f \a."ZA I 'Su i..\-e. I I'S' J.                                                                        F OR E V ER / USA: FORE VE R / US




                                                                                                                                                Ol-vlo..k I N ~~ r~~ Uc.. lo'? I                                                          oa.. - t 3 J.J.,
~


                      -...___.,,...--,.....___--.,._____,-.,.._r-___•--=-"'·
                      ---...__.-:--.--                                                            -.__,_..,.r-·--....,._-
                      ----=:,_...".'                       .                                                 ·-·       ,,~
                  :--.......,::;:~                                                  -                    _....,..~
                                                                                                         .. ,_ ..-..._
                  ·-
                         .. .

                  · -----~
                                 .
                         --------·               .
                                               · · .." .
                                                          -----      .         1#.l•iiliil\&llf-w :U::IM
                                                                                                             ~         .,-....:::::;
                                                                                                                                                                                                          • ' :,,'loo'._,.., ....   Ii,
                  .        ,_..... .  ·:: . . . : ~.. ·'· \ ': :.,. " _,.,....  *..    . ,         .•    '
                  .........._ ....-....:.;:~-.:...,,,.---J-,~.J..'lf . - . ~                                                                                                                      •...      -.              - ·"
                        ..._....--............~~,.,...._..~-----
                 .:-~...........
                                                                                                                                                                                                    ,;.              "'':
                                                                                                                                                                                                                                                              ,   . . ....... .
                    ...,                                                                                                                                                                                                                                     ........_, .
                                                            ,........_.....
                 ....,~:~,--.,.,.--
                          . .---~--...:.~~'!~
                            ~

                                    -: --- - ~ ~ ..... ~-->:~-.....__
                                                 ~,~ ;---·

                                                          ~~                                             ~~~:"·~~                                                                           ·-·
                                                                                                                                                                                                                                                   .,
                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                   ._J
                                                                                                                                                                                                                                                         -.-~: ~-
                                                                                                                                                                                                                                                         "
                       ·~~......-      .......
                                           --        •.
                                                               .'
                                                           ·• · -
                                                                    .
                                                                        ...
                                                                              • .
                                                                                        '   --·
                                                                                                  .1~-
                                                                                                     ~
                                                                                                         .         -.,r.;-
                                                                                                                      ->;
                                                                                                                             :"'......
                                                                                                                               .     -
                                                                                                                                       _,..                                      .,., ...
                                                                                                                                                                                                                                                                                                        : FORE V ER / US
                                                                                                                                                                                                                                                                                                / USA


                                                                                                                                                                           l1l1\ll\1 1•111l11l·l 1•1111·lll• 11111•111l 111111 11i1ll 1·11
                                                                                                                                    ·,._   ... ,,,,,
      4:18-cr-03005-JMG-CRZ Doc # 49 Filed: 06/29/20 Page 11 of 11 - Page ID # 332

                                                                                                            :, .
                                                                                                            •.

                                                                                              f'A""'} .   U" .
                                                                                         ,,
                                                                                    f'CI BERLIN
                                                                                               1
                                                                                                  a23-°M           r,
                                                              P.O. BOX 69 BERLlN7',l&J 03s}o
                                                                DA',E:        Jf[N,2 ~
                                              'The enclosed letter ~ PfOCBlaed . 8P8Ciel rnalv
                                                                                                      ·
                                                                                                                        \
                                              procedures for fotWardlng ~ Yoll. The letter has nel1her been
                                              opened nor Inspected, It the Witter rlliMs a Question or PIOblem
                                             over which !hie fselllty hag~. ~ may wlalt to rettm
                                             the materiel for . further infoinJatlan or c:lerlficallon, If fie
                                             writer enclosed ~fl?.On~ for fotwardlng lo 'IIOllier
                                             add'.~-Ji '!hi tneioNd lo the~ llddraee.·
                                                        ~-.                 .. i,




                               - - -t                         ·-~; . .~         J~•
                           l           I
                                                 ~'.-
                                                                          "'..r:;-;:_
                                       I                                                                                        i
                                       I                                                                                        f
                           I           l                                                                                        I
                                       I                                                                                        I
                                    I                                                                                       I




                          I
                                   I                                                                                        I
I                                  I
                                   1
                                                                                                                            I
                                                                                                                            I
~                                  I
                                   l
                                   I
                                                                                                                        I
                                                                                                                            I
I
r -
                                   i                                                                                    J
                                                                                                                        I
•                                  I
                                   l
                                                                                                                        f
                                  I
